Citation Nr: 9902989	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  94-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral mastoiditis, postoperative with 
mild hearing loss.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  

In June 1997, the Board remanded this case to the RO for 
further evidentiary development.  Those actions have now been 
completed and this case is properly before the Board for 
adjudication upon the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran's bilateral postoperative mastoiditis is 
manifested by average puretone threshold levels of 36 
decibels in the right ear and 53 decibels in the left ear, 
with speech recognition of 100 percent in the right ear and 
100 percent in the left ear.  Findings establish level I 
hearing in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
postoperative mastoiditis with hearing loss is not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100, 6206 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to her claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to this claim and that all relevant facts have been 
developed.  The Board concludes that, as required by the 
applicable statute, the duty to assist has been fulfilled. 

Service connection for bilateral mastoiditis, postoperative 
with mild hearing loss was granted by rating action of 
December 1993; a noncompensable evaluation has been in effect 
since that time.  The veteran filed a timely notice of 
disagreement with regard to the level of disability elevation 
in December 1993  and perfected her appeal in March 1994.  
Submitted in support of her claim is a January 1994 
audiological report which reflects that the veteran 
experienced noise exposure in service and underwent ear 
surgeries in September 1991 and February 1992.

VA outpatient treatment records from April 1995 to November 
1995 reflect treatment for various complaints including 
bilateral hearing loss.  April 1995 VA audiological 
examination revealed a moderate degree of mixed hearing loss 
in the left ear and a mild mixed loss in the right ear.  
Impedance test findings were consistent with the veteran's 
history of middle ear surgery. 

During a consultation examination for VA purposes in May 
1995, the examiner reviewed the veteran's April 1995 
audiometric test results.  He noted that they revealed a 
mixed hearing loss in the left ear and a mild mixed hearing 
loss in the right ear. The loss in the left ear was greater 
than the loss in the right ear.  The examiner reviewed the 
veteran's service medical records and recounted her history 
of ear surgeries and hearing loss.

Upon examination, the examiner noted that the right ear canal 
was normal.  The right tympanic membrane was slightly 
retracted, but otherwise appeared normal.  The posterior wall 
of the left ear canal was bulging forward so that the 
diameter of the ear canal was approximately 50 percent of 
normal.  This bulging area had a whitish appearance and when 
palpated with the cerumen curette it was quite soft.  The 
examiner could see the anterior portion of the left tympanic 
membrane and it appeared normal.  The examiner noted that it 
was his strong opinion that there was a recurrent 
cholesteatoma in the left ear which was involving the mastoid 
cavity.  The examiner recommended that the veteran be 
referred to the consulting otolaryngologist for re-
exploration of the left mastoid and the left middle ear 
space.  The examiner also, agreed that the veteran would be a 
good candidate for hearing aids.

During an August 1995 follow up examination for VA purposes, 
the veteran reported that she underwent surgery on her ear in 
June 1995.  She stated that a canal cholesteatoma was removed 
while she was under local anesthesia.  Upon examination, the 
examiner noted that there was no longer a mass in the left 
ear canal, as was noted in May 1995.  The examiner noted that 
although there was no evidence of cholesteatoma at that time, 
there was  possibility of a reoccurrence.

During a December 1995 VA audiological examination, pure tone 
threshold levels at frequencies of 1,000, 2,000, 3,000, and 
4,000 were 45, 40, 25, and 45, decibels respectively, for the 
right ear and 60, 45, 45, and 60 decibels, respectively, for 
the left ear.  The examiner indicated that the pure tone 
average in the right ear was 39 decibels.  Pure tone average 
for the left ear was 53 decibels.  Maryland CNC speech 
recognition scores were 96 percent correct for the right ear 
and 96 percent correct for the left.  The examiner's 
impressions included right ear moderate mixed hearing loss 
and left ear moderately severe to severe mixed hearing loss.   
The veteran was fitted for hearing aids in December 1995.

The veteran was afforded an additional ear, nose, and throat 
(ENT) consultation examination in August 1998 for VA 
purposes.  The examiner noted that he had previously examined 
the veteran in May 1995.  He further noted, that her medical 
records were available for review.  He noted that since his 
May 1995 examination, the veteran had undergone a resection 
of the canal-wall cholesteatoma in June 1995.  The veteran 
indicated that she had no problems with her ears since her 
June 1995 surgery with the exception of a few ear infections 
and a continued loss of hearing.  She was not presently 
having any otalgia or otorrhea from either ear canal.

On examination, the examiner noted that the right auricle and 
right ear canal were normal.  There was clear-cut retraction 
of the pars flaccida segment of the right tympanic membrane.  
The examiner was able to visualize the body of the incus and 
he did not see the long process of the incus.  He was able to 
see the cord of the tympanic nerve just posterior to the 
incus which was standing out if relief due to the attic 
retraction.  The pars tensa portion of the tympanic membrane 
was slightly retracted.  The left auricle and left ear canal 
were found to be normal.  There was no evidence of a 
recurrent canal-wall cholesteatoma involving the left ear 
canal.  The left tympanic membrane was retracted.  The handle 
of the malleus was deviated slightly anterior, and there was 
considerable tympanosclerosis involving the 
posterior/superior quadrant.  Audiometric examination 
revealed a conductive hearing loss greater in the left ear 
than the right ear.  During the August 1998 VA audiological 
examination, pure tone threshold levels at frequencies of 
1,000, 2,000, 3,000, and 4,000 were 40, 35, 30, and 40, 
decibels respectively, for the right ear and 50, 45, 50, and 
65 decibels, respectively, for the left ear.  The pure tone 
average in the right ear was 36 decibels and the pure tone 
average in the left ear was 53 decibels. Maryland CNC speech 
recognition scores were 100 percent correct for the right ear 
and 100 percent correct for the left.  The remainder of the 
ENT examination was normal.  The examiner's impressions 
included conductive hearing loss, bilateral, greater left 
than right, and no evidence of recurrent cholesteatoma.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  The United States Court of Veterans 
Appeals (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.87a, the RO ascertained the severity of the veteran's 
bilateral postoperative mastoiditis by application of the 
criteria set forth in Diagnostic Code 6206.  This provision 
provides that chronic mastoiditis (Diagnostic Code 6206) is 
rated according to impairment of hearing (Diagnostic Codes 
6100-6110) and suppuration (Diagnostic Code 6200).  A non-
compensable evaluation is assigned in the absence of hearing 
loss or suppuration.  Currently, the veteran has a non-
compensable bilateral hearing loss.

Hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Pursuant to 38 C.F.R. § 4.85, 
"[e]xaminations are conducted using the controlled speech 
discrimination tests together with the results of the pure 
tone audiometry test."  A numeric designation of impaired 
efficiency is assigned based upon the results of the above 
tests, and a percentage evaluation is reached by correlating 
the results in each ear.  38 C.F.R. §§ 4.85, 4.87. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average threshold level as measured 
by pure tone and audiometry tests.  38 C.F.R. § 4.85, Table 
VI, and Diagnostic Code 6100.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes auditory acuity levels from I to XI. 

Clinical data establish that the veteran's hearing loss does 
not warrant a compensable evaluation.  During the most recent 
August 1998 examination, the veteran did not have any 
evidence of an active infection. (Diagnostic Code 6200).  The 
veteran reported no current ear problems and the examiner's 
impression included no evidence of recurrent cholesteatoma.  
Hence, an increased rating is not warranted under Diagnostic 
Code 6206, which requires rating according to hearing loss 
and suppuration.  The Board points out that during the August 
1998 VA examination, the pure tone threshold average in the 
right ear is 36 decibels, with speech recognition ability of 
100 percent correct, (level I), and in the left ear, the pure 
tone threshold average is 53 decibels, with speech 
recognition ability of 100 percent correct, (level I).  38 
C.F.R. § 4.85, Diagnostic Code 6100.  A noncompensable 
evaluation for the veteran's bilateral hearing loss is 
therefore appropriate.  At a minimum, a compensable 
evaluation requires level II hearing in the better ear and 
level V hearing in the poorer ear.  38 C.F.R. § 4.85, 
Diagnostic Code 6101.  As the veteran's hearing loss is not 
at the levels for a higher rating, his claim must be denied.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85, Diagnostic 
Code 6100. 

The Board further notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, have been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These provisions do not 
provide a basis for a higher rating.  Lendenmann vs. 
Principi.   Therefore, in accordance with applicable 
schedular criteria, the Board concludes that the 
noncompensable evaluation in effect for the veteran's 
bilateral sensorineural high frequency hearing loss is 
appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.85, 
Tables VI, VII.


ORDER

Entitlement to an increased evaluation for bilateral 
postoperative mastoiditis with hearing loss is denied.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


